Title: To James Madison from Robert Williams, 3 March 1809
From: Williams, Robert
To: Madison, James



Sir,
Mississippi Territory Town of Washington March 3d. 1809

The period is now at hand when I intend retireing from the administration of this government.
I did hope for the arrival of my successor by that time, but of this I begin now to despair.  I shall, therefore, prepare to take an important Step—I mean a dissolution of the general Assembly, which will take place this evening.
Were it not Consistant with my duty to assign any reasons for this measure I should with pleasure omit doing so, because an exposure of even political depravity can never be agreeable to the philanthropist—again the character of our Territory must stand Committed in the degree in which it is Viewed through its Representatives,  My remarks, therefore, shall be general—
That this body has been long enough in Session, to have Completed the proper and ordinary business of the Territory is a fact the Public here will pronounce; yet, does it remain undone and most of the time taken up in litigating subjects of no public utility, with which the Assembly have nothing to do, and such as are only Calculated to inflame the public mind and promote certain political & party purposes—nor is there a probability their attention will be otherwise directed.—To stand a Calm observer of so great a prostitution of the representative principle, and the rights of the people, that too at the public expence by a bare Majority artificially & corruptly raised, which possessing a power to permit such an abuse of the rights of the people, was more than I could reconile to My sense of official duty, and the prosperity of a country I have much at heart—Neither can I Consistantly permit a set of men to retain their political existence who so little regard the public interest as this majority do—and it might have been much more criminal to hand them over to my successor, who must permit the public to experience their evil doing for some time & until he could become personally acquainted with their conduct & motives, before he could with propriety apply the proper correction—
I have therefore, under the most thorough conviction of rendering an important public good to my Country, determined on a dissolution of this body—This being done my successor will meet a free & full suffarage of the people, unbiased by the various motives and dispositions which influenced the elections of characters composing the present Assembly,  this measure becomes the more proper, in proportion as the elections will now take place on an increased representation which the census now taken will authorise and without reference to the acts of four years administration and the combined exertions of the disappointed candidates for office & those dismissed by this or the general government.
I know, Sir, this act will be called by some Tyranical and perhaps a sporting with the rights of the people—No so—no man is more disposed to respect the rights of the people constitutionally than myself, and none more determined to exercise them, when necessary, by delegation:--Although I have never been an admirer of Territorial governments, that will not produce in me a pusilanimous administration of them.—
Having given timely notice of my determination of retiring from office at this time, and it being no longer consistant with my private interest to continue, and having been informed that arrangements have been made for a successor; I hope it will not be considered an abandonment of the public interest to withdraw from an office which creates an expenditure more than double the amount of salary—
Permit me to express my high sense of gratitude for the many proofs of Confidence shown toward me, and particularly of sorrow by the President at my resignation  I am with great respect & consideration yr.

Robert Williams

